[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Novita Industries, L.L.C. v. Lorain Cty. Bd. of Revision, Slip Opinion No. 2018-Ohio-2023.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-2023
  NOVITA INDUSTRIES, L.L.C., APPELLANT AND CROSS-APPELLEE, v. LORAIN
   COUNTY BOARD OF REVISION ET AL., APPELLEES; LORAIN CITY SCHOOL
     DISTRICT BOARD OF EDUCATION, APPELLEE AND CROSS-APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Novita Industries, L.L.C. v. Lorain Cty. Bd. of Revision, Slip
                           Opinion No. 2018-Ohio-2023.]
Taxation—Real-property         valuation—R.C.        5715.19(D)—Requirement           that
        proposed value be set forth applies to filing original complaints but not to
        invoking continuing-complaint jurisdiction of a county board of revision—
        Property owner properly invoked continuing-complaint jurisdiction of
        board of revision over owner’s challenge to county auditor’s valuation of
        subject property for tax year 2014—Board of Tax Appeals’ decision
        reversed to extent it refused to exercise jurisdiction over property’s 2014
        value—Board of Tax Appeals ordered to assign aggregate value of
        $750,000 to parcels at issues for tax years 2012, 2013, and 2014, and to
        allocate that value to the individual parcels.
                               SUPREME COURT OF OHIO




     (No. 2015-2073—Submitted April 10, 2018—Decided May 30, 2018.)
    APPEAL from the Board of Tax Appeals, Nos. 2014-4243 and 2014-4424.
                               ____________________
       Per Curiam.
       {¶ 1} In this property-tax appeal, we address the “continuing-complaint”
jurisdiction of appellee Lorain County Board of Revision (“BOR”) over the value
of a property for tax years 2012, 2013, and 2014. The taxpayer and property owner,
appellant and cross-appellee, Novita Industries, L.L.C., sought a reduction from the
value determined by the Lorain County auditor for those three years by asserting a
continuing complaint. Novita predicated its claim on its originally filed complaint,
which had challenged the property valuation for tax year 2009; that complaint was
finally determined in 2014, and Novita’s continuing complaint sought to apply the
same value determined in that case to 2012, 2013, and 2014.
       {¶ 2} In its appeal to this court, Novita challenges the decision of the Board
of Tax Appeals (“BTA”) that the BOR lacked continuing-complaint jurisdiction
over tax year 2014. On cross-appeal, appellee and cross-appellant, Lorain City
School District Board of Education (“BOE”), raises a more fundamental challenge
by arguing that Novita failed to invoke the BOR’s continuing complaint jurisdiction
for any of the tax years at issue. Namely, the BOE contends that Novita failed to
state its opinion of the property value on the form it submitted in 2014 and argues
that the alleged omission deprived the BOR of continuing-complaint jurisdiction
over any of the three years.
       {¶ 3} Because we conclude that the BOR had continuing-complaint
jurisdiction to determine the property’s value for all three years, we reject the
BOE’s cross-appeal and we reverse the BTA’s refusal to exercise jurisdiction over
tax year 2014. We also order a modification to correct a clerical error: we direct
that the parcels at issue be assigned an aggregate value of $750,000 for 2012, 2013,




                                         2
                                January Term, 2018




and 2014. And we remand the cause for an allocation of the aggregate value to the
individual parcels.
                                  I. Background
       {¶ 4} Novita purchased the property at issue, a warehouse/industrial plant,
in June 2009 for $750,000. Novita filed a decrease complaint for tax year 2009
seeking a reduction of value to that sale price, $750,000. BTA No. 2010-3585,
2014 Ohio Tax LEXIS 2409 (Apr. 15, 2014). The BOR retained the auditor’s
valuation and Novita appealed to the BTA, which ultimately issued a decision on
April 15, 2014, that adopted the sale price as the property value for tax year 2009.
       {¶ 5} 2012 was a reappraisal year in Lorain County, and the auditor
assigned an aggregate value of $1,647,310 to the parcels at issue for that year. On
July 14, 2014, Novita initiated the present proceedings by filing a DTE Form 1, the
officially prescribed form for original complaints under R.C. 5715.19(A); the form
explicitly placed tax years 2012 and 2013 at issue. Novita attached to the DTE
Form 1 the BTA’s April 15, 2014 decision, which it referred to on the face of the
complaint form; the attachment served both as a list of the parcels at issue and as
the basis for Novita’s claim for reduction. The BOE filed a countercomplaint form
seeking retention of the auditor’s valuation.
       {¶ 6} The BOR held a hearing at which the parties and the BOR members
extensively discussed whether the 2009 value of $750,000 should be carried over
into the new triennial period. In its prehearing brief to the BOR, Novita specifically
requested that the value of $750,000 be carried forward to tax years 2012, 2013,
and 2014. The BOR concluded that the law did not permit the carryover, and it
therefore retained the auditor’s valuation.
       {¶ 7} On appeal, the BTA held a hearing at which Novita presented the
testimony and appraisal report of Charles G. Snyder, a member of the Appraisal
Institute, plus the testimony of an officer of Novita. On the basis of his income-
capitalization and sales-comparison approaches, Snyder opined a value of $750,000




                                          3
                            SUPREME COURT OF OHIO




as of January 1, 2012—an opinion of value that was equal to the 2009 sale price.
Snyder also criticized the cost-approach valuation set forth on the property-record
card, which expressed a “current value” of $1,557,760.
       {¶ 8} The BTA adopted Snyder’s valuation for 2012 and 2013 but ruled that
it lacked jurisdiction to determine the value for tax year 2014. Novita has appealed
the BTA’s jurisdictional ruling regarding 2014, and the BOE has cross-appealed,
contending that the BOR lacked jurisdiction to determine the property’s value for
any of the three years.
                                   II. Analysis
       {¶ 9} R.C. 5715.19(D) provides as follows:


       If a complaint filed under this section for the current year is not
       determined by the board within the time prescribed for such
       determination [i.e., 90 days from the filing of the complaint or
       countercomplaint, see R.C. 5715.19(C)], the complaint and any
       proceedings in relation thereto shall be continued by the board as a
       valid complaint for any ensuing year until such complaint is finally
       determined by the board or upon any appeal from a decision of the
       board. In such case, the original complaint shall continue in effect
       without further filing by the original taxpayer, the original
       taxpayer’s assignee, or any other person or entity authorized to file
       a complaint under this section.


(Emphasis added.)
       {¶ 10} Because a jurisdictional ruling typically calls into question the
proper construction of the statute in relation to the facts of the case, it raises
primarily a question of law that we must consider de novo. See Diley Ridge Med.
Ctr. v. Fairfield Cty. Bd. of Revision, 141 Ohio St. 3d 149, 2014-Ohio-5030, 22




                                         4
                                January Term, 2018
N.E.3d 1072, ¶ 10. Here, the BTA found that “[f]or the BOR to have jurisdiction
over tax year 2014, a proper complaint needed to be filed for that tax year after
creation of the tax duplicate for that year and [before] March 31 of the following
year. * * * As no complaint was filed, the BOR lacked jurisdiction over 2014.”
BTA Nos. 2014-4243 and 2014-4424, 2015 Ohio Tax LEXIS 4161, *8 (Nov. 30,
2015). There are two elements to this ruling: the first concerns the form Novita
used to assert its continuing complaint and the other concerns the timing of Novita’s
submission.
       {¶ 11} Our recent decision in Life Path Partners, Ltd v. Cuyahoga Cty. Bd.
of Revision, 152 Ohio St. 3d 238, 2018-Ohio-230, 94 N.E.3d 565, establishes two
principles that are pertinent here. First, we acknowledged that “submitting a
request letter * * * is enough to invoke the [board of revision’s continuing-
complaint] jurisdiction.” Id. at ¶ 9. Second, we held that “nothing in [R.C.
5715.19(D)] authorizes [a board of revision] to dismiss a continuing complaint for
lack of timeliness.” Id. at ¶ 10.
       {¶ 12} Relying on these recently articulated guidelines, we reject both
elements of the BTA’s jurisdictional ruling in this case. Namely, there was no
requirement that Novita file a complaint that was “proper” in form in order to assert
its continuing complaint for tax year 2014, because any form of written submission
suffices to invoke a board of revision’s continuing-complaint jurisdiction under Life
Path Partners. Nor was there any limitation on the time for asserting Novita’s
continuing complaint because, as we held in Life Path Partners, the statute imposes
no such limitation.
       {¶ 13} To be sure, the time limit the BTA imposed in this matter differs
from that addressed in Life Path Partners. In that case, the BTA determined that
the taxpayer asserted its continuing complaint too late. Here, the BTA found that
as to tax year 2014, the continuing complaint was asserted too early, inasmuch as
the auditor’s assessment for that year was not yet complete. We conclude, however,




                                         5
                             SUPREME COURT OF OHIO




that this is a distinction that is not jurisdictionally significant. As in Life Path
Partners, “nothing in [R.C. 5715.19(D)] authorizes the BOR to dismiss a
continuing complaint for lack of timeliness.” Life Path Partners at ¶ 10.
       {¶ 14} Turning to the first proposition of law asserted in the BOE’s cross-
appeal, we note that the BOE (1) asserts that Novita failed to request a specific
value in its July 2014 submission to the BOR and (2) argues that the alleged
omission deprived the BOR of jurisdiction to determine the property’s value for
any of the three tax years at issue. We reject both the factual premise and the legal
argument.
       {¶ 15} First, the factual premise is false because the complaint form filed
by Novita specifically set forth, as the justification for changing the value, the
“[r]uling from the Ohio Board of Tax Appeals under Case No. 2010-3585 Entered
4/15/2014.” And Novita attached the BTA decision it referred to, which itself sets
forth the redetermined values of the parcels at issue.
       {¶ 16} When it filed its complaint form, Novita relied on the attached BTA
decision both to identify the parcels and to specify the values that should be
assigned to them. Accordingly, the BOE’s jurisdictional challenge fails because
Novita did assert the value sought for the property when it incorporated the BTA’s
decision by reference.
       {¶ 17} Second, as a matter of law, the requirement that a proposed value be
set forth applies to filing original complaints but not to invoking a board of
revision’s jurisdiction over a continuing complaint. R.C. 5715.19(D) plainly states
that when continuing-complaint jurisdiction has been triggered, the original
complaint “shall continue in effect without further filing” of any kind at all. Accord
AERC Saw Mill Village, Inc. v. Franklin Cty. Bd. of Revision, 127 Ohio St. 3d 44,
2010-Ohio-4468, 936 N.E.2d 472, ¶ 35 (R.C. 5715.19(D) “permits continued
jurisdiction without further filing”). Thus, no particular formal requirements
constrain the party who asserts a continuing complaint; the litigant may rely on any




                                          6
                                January Term, 2018




form of submission that adequately brings its intention to do so to the board of
revision’s attention.
       {¶ 18} We have held that a procedural error or omission ordinarily does not
affect jurisdiction in a tax proceeding unless the error or omission constitutes a
violation of a requirement set forth in the applicable statutes. Groveport Madison
Local Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 137 Ohio St. 3d 266,
2013-Ohio-4627, 998 N.E.2d 1132, ¶ 16, 18, 23. Because R.C. 5715.19(D)
specifies no formal requirements for asserting a continuing complaint, there are no
jurisdictional prerequisites of a formal nature.
       {¶ 19} Finally, the parties are in agreement regarding the second
proposition of law asserted in the BOE’s cross-appeal: the BTA made a numerical
error that did not fully reflect its decision to adopt $750,000 as the aggregate value
of all the parcels constituting the property at issue. Specifically, the BTA assigned
values to the component parcels that add up to $749,190 rather than $750,000.
       {¶ 20} R.C. 5717.04 authorizes us to “modify [the BTA’s decision] and
enter final judgment in accordance with such modification.” Because the issue has
been properly preserved and raised and because the parties agree on its proper
resolution, we order modification of the BTA’s decision to reflect an aggregate
property value of $750,000 for the parcels at issue. On remand, the BTA shall
determine a proper allocation of the aggregate value among the parcels.
                                  III. Conclusion
       {¶ 21} For the foregoing reasons, we reverse the BTA’s decision to the
extent that it refused to exercise jurisdiction over the subject property’s value for
tax year 2014 and we hold that the BOR had jurisdiction to determine the property’s
value for tax years 2012, 2013, and 2014. We also modify the BTA’s decision by
ordering that an aggregate value of $750,000 be assigned to the parcels at issue for
tax years 2012, 2013, and 2014. Finally, we remand the cause to the BTA for an
allocation of the aggregate value to the individual parcels.




                                          7
                             SUPREME COURT OF OHIO




                                                       Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                                _________________
       Black, McCuskey, Souers & Arbaugh, and Thomas W. Connors, for
appellant and cross-appellee.
       Kolick & Kondzer, Thomas A. Kondzer, and Joseph A. Volpe, for appellee
and cross-appellant.
                                _________________




                                        8